



COURT OF APPEAL FOR ONTARIO

CITATION:
Schwartz v. Schwartz, 2012
    ONCA 239

DATE:   20120417

DOCKET: C52195

OConnor A.C.J.O., Simmons J.A. and Perell J. (
ad
    hoc
)

BETWEEN

Karen Schwartz

Applicant (Respondent)

and

David Schwartz and
Vast-Auto Distribution Ltd.
    in its capacity as Judgment Creditor of David Schwartz

Respondent/Intervenor (
Appellant
)

Sean N. Zeitz, for the appellant Vast-Auto Distribution
    Ltd.

Mark Greenstein, for the respondent Karen Schwartz

Heard: March 16, 2012

On appeal from the judgment of Justice Hugh K. OConnell
    of the Superior Court of Justice, dated May 4, 2010, with reasons reported at
    2010 ONSC 2556.

Simmons
    J.A.:

(1)

Introduction

[1]

The issues on this appeal arise from the competing claims against
    the title-holder of a matrimonial home by an unsecured judgment creditor and the
    title-holders spouse.

[2]

The appellant, Vast-Auto Distribution Ltd., appeals from an order
    made on a motion in a divorce proceeding setting aside a transfer of title to
    the couples matrimonial home from the respondent, Karen Schwartz, to David
    Schwartz.

[3]

OConnell J. found that Ms. Schwartz was subject to undue
    influence by her husband when she made the transfer. In the alternative, the
    motion judge concluded that Mr. Schwartz was holding the title to the
    matrimonial home in trust for his wife, either by way of resulting or
    constructive trust.

[4]

Although present at the motion, Mr. Schwartz did not participate
    in the hearing. Instead, Vast-Auto made submissions opposing the relief sought
    by Ms. Schwartz.

[5]

The main issue on appeal is whether the motion judge made
    palpable and overriding errors in setting aside the transfer of the matrimonial
    home, and reinstating title to the home into Ms. Schwartzs name. An additional
    issue on appeal concerns the process by which Ms. Schwartz obtained a final
    order on a motion without bringing a motion for summary judgment and without
    pleading the primary basis for the order relied upon by the motion judge.

[6]

For the reasons that follow, I would allow the appeal, in part,
    and remit the question of the extent of Ms. Schwartzs beneficial interest in
    the matrimonial home is to the motion judge.

(2) Background

(i)

Title to the Matrimonial Home

[7]

David and Karen Schwartz were married on July 8, 1986. They
    purchased their present matrimonial home in October 1992 and took title in both
    their names.

(a)

The
    Transfer to Ms. Schwartz in 2000

[8]

On January 31, 2000, the Schwartzes transferred the title to
    their matrimonial home into the name of Karen Schwartz, alone. The only
    evidence in the appeal record
[1]
about the reason for the January 2000 transfer is contained in the
    cross-examinations of Mr. Schwartz and Ms. Schwartz conducted for the purposes
    of the motion.

[9]

In response to a question on his cross-examination by the
    appellants counsel about the circumstances that led to the transfer, Mr.
    Schwartz answered:

A. There was no circumstances, it just said that it was the
    right thing to do. I never thought about it, like that way.

...

Q. Do you not recall or
    theres no reason?

A. Theres no reason.

[10]

On her cross-examination, Ms. Schwartz explained that there was
    an estate rollover from Mr. Schwartzs father to Mr. Schwartz and his brother.
    Mr. Schwartzs accountant suggested the transfer of the matrimonial home
    into her name alone because of business. Ms. Schwartz confirmed that the
    transfer was made for natural love and affection and that there was no written
    agreement relating to the transfer. However, in response to other questions,
    Ms. Schwartz testified that her husband had always told her that it did not
    matter whose name the house was in, because they were both entitled to the
    matrimonial home.

(b)

The
    Transfer to Mr. Schwartz in 2006

[11]

On March 6, 2006, Ms. Schwartz transferred the title to the matrimonial
    home into the name of Mr. Schwartz. Ms. Schwartz and Mr. Schwartz both gave
    evidence concerning why this was done.

[12]

In an affidavit sworn on August 14, 2009, Ms. Schwartz explained
    that during 2005 she sold clothing from the matrimonial home for about three
    months to earn some extra money for the family. The RCMP conducted an
    investigation and determined there may be trademark infringement related to her
    business. In September and October 2006, Ms. Schwartz received three letters
    from a lawyer regarding a possible trademark infringement claim.

[13]

In her affidavit, Ms. Schwartz described the reason for the
    transfer as follows:

My husband and I were concerned that there could be litigation
    against me for the possible trademark infringement.



As a result of the threat of litigation, it was decided in
    March of 2006 to transfer the matrimonial home into my husbands name.



It is my position that the entire matrimonial home was gifted
    to [Mr. Schwartz] as a result of our concern about my being sued and that [Mr.
    Schwartz] is holding the matrimonial home in trust for me, and that I therefore
    have the beneficial interest in this property.

[14]

Ms. Schwartz also detailed her financial contributions to the
    home: i) a $30,000 down-payment from the spouses joint bank account; ii) a
    $25,000 payment toward the mortgage from a damage award she received in a
    personal injury lawsuit in 1989; and iii) a $50,000 payment toward the mortgage
    from an inheritance she received in 1996.

[15]

On her cross-examination, Ms. Schwartz confirmed that the 2006
    transfer was done for natural love and affection. She said her husband
    suggested the transfer because he was afraid of a lawsuit  it was done to
    protect their house  and because thats the way he thinks. At the time, Ms.
    Schwartz did not realize there might be any kind of civil suit. In her words, Mr.
    Schwartz had the paperwork for the transfer prepared and she just went in and
    signed.

[16]

During her cross-examination, both Ms. Schwartz and her counsel
    explained that the use of the word gift in her August 14, 2009 affidavit was
    an error. Counsel noted that he had not prepared the affidavit himself. And Ms.
    Schwarz testified she had no intention of gifting her interest to her husband.
    In fact, a few months after the March 2006 transfer, Mr. Schwartz had the
    paperwork prepared to put the house back into her name. However, the documents
    were never signed because of their separation.

[17]

At Ms. Schwartzs cross-examination, her counsel indicated Ms.
    Schwartz would deliver a further affidavit to correct the error in the August
    14, 2009 affidavit. In the supplementary affidavit sworn September 29, 2009,
    Ms. Schwartz stated:

In paragraph 12 of my previous affidavit, it erroneously states
    the matrimonial home was gifted to [Mr. Schwartz]. I never gifted this property
    to Mr. Schwartz. This was an error in the material that was not rectified when
    the affidavit was executed. The matrimonial home was transferred to Mr.
    Schwartz as a result of [Mr. Schwartz]s abiding concern that I would be sued
    by various clothing companies as a result of our operating a home based jean
    business selling knock off casual wear. I never intended to transfer my share
    of the property to my spouse for no consideration. [Mr. Schwartz] at all times
    was holding my beneficial interest in the matrimonial home on my behalf in
    trust.

[18]

Mr. Schwartz was examined by appellants counsel as a witness in
    support of the pending motion. In his evidence, he said the March 6, 2006
    transfer of the matrimonial home was made [t]o protect our interests in the
    home. He said his wife had some problems selling some products that [were]
    infringements of copyright. When asked about his intention once the risk of
    litigation subsided, he testified the intention was to still hold on to
    Karens share in trust. Moreover, he testified that there was a verbal trust
    agreement to that effect.

[19]

During the course of his examination, Mr. Schwartz also confirmed
    that Ms. Schwartz had, in fact, contributed the funds that she claimed to have contributed
    to the matrimonial home  either by way of contributions to their current home
    or to a previous home.

(ii)

Mr.
    Schwartzs Indebtedness to Vast-Auto

[20]

Vast-Auto is an unsecured judgment creditor of Mr. Schwartz. Unbeknownst
    to his wife, in December 2005, Mr. Schwartz applied to Vast-Auto for credit on
    behalf of his company, British Auto Supply Co. Ltd. As part of the credit
    application, Mr. Schwartz agreed to personally guarantee the indebtedness of
    British Auto. Although the Schwartzes matrimonial home was registered in
    Ms. Schwartzs name at the time, Mr. Schwartz stated on the credit
    application that he was an owner of the home.

[21]

British Auto eventually defaulted on the Vast-Auto loan. On
    January 22, 2009, Vast-Auto obtained summary judgment against Mr. Schwartz for
    just over $500,000. Vast-Auto filed a writ of seizure and sale against Mr.
    Schwartz with the Sheriff of the Regional Municipality of York. The writ became
    effective on January 26, 2009. In June 2009, Vast-Auto began taking steps to
    enforce its writ of seizure and sale against the Schwartzes matrimonial home.

(iii)

Ms. Schwartzs Application for a Divorce

[22]

The pleadings in Ms. Schwartzs divorce application were not
    filed as part of the appeal record. However, during Ms. Schwartzs
    cross-examination for the purpose of this motion, her counsel confirmed that
    Ms. Schwartz commenced her divorce application on May 7, 2009. According to the
    motion judge, among other relief, Ms. Schwartz claimed an interest in the matrimonial
    home by way of constructive or resulting trust. Prior to commencing the divorce
    proceeding, counsel for Ms. Schwartz prepared and filed a document against the
    title to the Schwartzes home confirming its designation as a matrimonial home.

(iv)

Ms. Schwartzs Motions

[23]

After learning that Vast-Auto was taking steps to enforce its
    writ of seizure and sale against the matrimonial home, Ms. Schwartz brought two
    motions in the divorce proceeding concerning the ownership of the home.

[24]

In her first motion, Ms. Schwartz claimed, along with other
    unrelated relief: i) a declaration that she had a constructive or resulting
    trust interest in the matrimonial home; ii) in the alternative, an order that
    she may have a trust interest in the matrimonial home to be determined at trial;
    iii) an order staying Vast-Autos writ of seizure and sale; and iv) an order
    for exclusive possession of the matrimonial home.

[25]

Following cross-examinations and after delivering a supplementary
    affidavit to correct her August 14, 2009 affidavit, Ms. Schwartz delivered her
    second motion in which she claimed: i) an order permitting short service of the
    motion; and ii) an order setting aside the 2006 transfer of the matrimonial home
    from her to her husband.

[26]

As I have said, although present on October 8, 2009 when the
    motions were argued, Mr. Schwartz did not participate in the hearing. Instead,
    Vast-Auto made submissions opposing the relief sought by Ms. Schwartz.

(2)

The Motion Judges
    Reasons

[27]

Although Ms. Schwartz stated in her initial affidavit filed in
    support of her first motion that the entire matrimonial home was gifted to
    [Mr. Schwartz] as a result of our concern about my being sued, the motion
    judge found that Ms. Schwartz did not intend to gift the home to her
    husband.

[28]

Instead, the motion judge concluded, at paras. 41 and 47, that
    the lawyer who acted on the transfer should have referred Ms. Schwartz for
    independent legal advice and, at para. 47, that Ms. Schwartz was subject to
    undue influence from her husband when she signed the transfer. In the
    alternative, the motion judge held, at para. 61, that Mr. Schwartz holds the
    title to the matrimonial home in trust for Ms. Schwartz, either by way of a
    resulting or constructive trust.

[29]

In reaching his conclusions, the motion judge found it
    significant that: i) Mr. Schwartz represented to Vast-Auto that he
    was an owner of the Schwartzes matrimonial home, and ii) Mr. Schwartz did not
    disclose to his wife that he had applied to Vast-Auto for credit. Rather, the
    motion judge found that, within a few months of the credit application and
    relying on his wifes fear of the possibility of litigation, Mr. Schwartz cajoled
    Ms. Schwartz into transferring their matrimonial home to him at a time when her
    only creditors were hypothetical.

[30]

Further, the motion judge noted that, while stating in her
    affidavit that she gifted the matrimonial home to her husband, Ms. Schwartz also
    maintained, in the same affidavit, that her husband was holding the home in
    trust for her. In the end, at para. 55 of his reasons, the motion judge
    rejected as untenable the theory that, in transferring the matrimonial home
    to her husband, Ms. Schwartz intended to entirely divest herself of one of her
    few significant assets.

(3)

The Process Issue

[31]

When this appeal first came on for a hearing, the panel raised
    a question concerning how Ms. Schwartz obtained a final order setting aside the
    transfer of the matrimonial home on a motion, without having brought a motion
    for summary judgment. The appeal was adjourned for one week to permit the
    parties to address the issue of whether a motion for summary judgment was
    necessary, and, if it was, whether the test for summary judgment had been
    satisfied. Mr. Schwartz did not participate in the appeal.

[32]

When the appeal was finally heard, counsel for Vast-Auto and
    Ms. Schwartz both confirmed that, whatever the outcome of the appeal,
    neither party wanted an order that the matter proceed to trial.

[33]

Neither party raised the issue of whether a motion for summary
    judgment was necessary before the motion judge. Both parties argued the motions
    in the court below on the basis that the motion judge was entitled to weigh the
    evidence before him and make necessary findings of fact. Neither party objected
    to that procedure for the purposes of appeal. Moreover, the parties agreed that
    the motion judges findings should be reviewed on a standard of palpable and
    overriding error.

(4)

Vast-Autos Position
    on Appeal

[34]

Vast-Auto submits that the issues in the court below were: whether
    Ms. Schwartz gifted the matrimonial home to her husband; whether the
    presumption of resulting trust was rebutted; and whether Ms. Schwartz had an
    interest in the matrimonial home by way of constructive trust. The motion judge
    improperly made findings of undue influence only in response to Vast-Autos
    position, responding to an issue raised in oral argument, that lack of
    independent legal advice is not sufficient on its own to vitiate a conveyance.

[35]

Further, Vast-Auto argues that the motion judge made palpable and
    overriding errors in finding that Ms. Schwartz did not intend to gift the
    matrimonial home to her husband and that she was subject to undue influence
    from her husband when she made the transfer. In the view of Vast-Auto, the
    evidentiary record demonstrates that Ms. Schwartz knew exactly what she was
    doing when she transferred the matrimonial home to her husband  she gifted the
    home to her husband for the purpose of defeating creditors.

[36]

Moreover, Vast-Auto submits that absent the motion judges
    errors, Ms. Schwartzs motions would inevitably have been dismissed. An
    order setting aside the transfer of the matrimonial home based on undue
    influence and lack of independent legal advice was simply not available when
    Ms. Schwartz knew what she was doing and transferred her interest in the matrimonial
    home for an illegal purpose. The same factors defeat her claims for a resulting
    or constructive trust.

(5)

Ms. Schwartzs
    Position on Appeal

[37]

Although Ms. Schwartz acknowledges that undue influence was not
    pleaded in her original application, she maintains it was properly in issue and
    argued in the court below. She also disputes Vast-Autos position that the
    motion judge made palpable and overriding errors in his findings.

(6)

Discussion

[38]

In my view, Ms. Schwartzs motions proceeded in a manner fraught
    with procedural irregularities. Nonetheless, given that neither party is taking
    issue on appeal with the motion judges entitlement to weigh the evidence and
    make findings of fact, I conclude that there is no basis on which to interfere
    with the motion judges central finding that Ms. Schwartz did not intend to
    gift the matrimonial home to her husband.

[39]

This conclusion supports the motion judges finding that Ms.
    Schwartz has an interest in the matrimonial home by way of resulting or
    constructive trust. However, it does not determine the extent of that interest.
    Nor, in my view, does it allow this court to overlook the procedural unfairness
    inherent in the finding of undue influence.

(i)

The Motion Judges Finding that Ms. Schwartz did not intend a Gift

[40]

As I have said, assuming that the motion judge was entitled to
    weigh the evidence and make findings of fact, I see no basis on which to
    interfere with his findings that Ms. Schwartz did not intend to gift her
    interest in the matrimonial home to her husband. Accordingly, on the facts of
    this case, the presumption of resulting trust established under s. 14 of the
Family
    Law Act
, R.S.O. 1990, c. F.3,
[2]
was not rebutted in relation to the 2006 transfer. Similarly, the conclusion
    that Ms. Schwartz did not divest herself of any interest she may have acquired
    in the home by way of constructive trust was not undermined.

[41]

In its recent decision in
Kerr v. Baranow
, 2011 SCC 10, [2011]
    1 S.C.R. 269, the Supreme Court of Canada confirmed the basic principle that a
    resulting trust may arise in the domestic context where there has been a
    gratuitous transfer of property. As Cromwell J., writing for the court, stated
    at para. 16:

[I]t is widely accepted that the underlying notion of the
    resulting trust is that it is imposed to return property to the person who
    gave it and is entitled to it beneficially, from someone else who has title to
    it. Thus, the beneficial interest results (jumps back) to the true owner: [A.
    H. Oosterhoff, et al.,
Oosterhoff on Trusts: Text, Commentary and Materials
, 7
th
ed.
(Toronto: Carswell,
    2009)], at p. 25. There is also widespread agreement that, traditionally,
    resulting trusts arose where there had been a gratuitous transfer.

[42]

In
Kerr
, the Supreme Court of Canada also confirmed the
    view expressed in
Pecore v. Pecore
, 2007 SCC 17, [2007] 1 S.C.R. 795,
    at paras. 43-44, that where there is a gratuitous transfer, the actual
    intention of the transferor is the governing consideration. At para. 44 of
Pecore
,
    Rothstein J. noted that where a gratuitous transfer is being challenged, [t]he
    trial judge will commence his or her inquiry with the applicable presumption
    and will weigh all of the evidence in an attempt to ascertain, on a balance of
    probabilities, the transferors actual intention.

[43]

Further, as Karakatsanis J. observed in
Nussbaum v. Nussbaum

(2004), 9 R.F.L. (6th) 455 (Ont. S.C.), at paras. 20 and 32, while the
    intention to gift property trumps the presumption of resulting trust, a
    partys intention at the time of a conveyance is a question of fact. Further, as
    she stated, at para. 32, [w]hile evidence that someone intended to fully evade
    creditors can be evidence that they intended to gift their entire interest in
    the property, a partys actual intention remains a question of fact to be
    determined based on the whole of the evidence.

[44]

In this case, in my view, it was open to the motion judge to find
    that Ms. Schwartz did not intend to gift her interest in the matrimonial
    home to her husband.

[45]

Although Ms. Schwartz used the word gift in her original
    affidavit, she claimed, in the same sentence, that Mr. Schwartz was holding the
    matrimonial home in trust for her. In the words of the motion judge, these two
    concepts cannot ride together.

[46]

Further, as the motion judge noted, the previously mentioned
    trademark holders did not write to Ms. Schwartz about their potential claims until
    more than six months after the transfer of the matrimonial home. In these
    circumstances, it was open to the motion judge to find that the threat of
    litigation was hypothetical at the time of the transfer.

[47]

Finally, as noted above, the motion judge concluded that it was
    untenable that a person in Ms. Schwartzs position with few assets and a
    significant historical contribution to the matrimonial home would entirely
    divest herself of her interest in the home. This conclusion was entirely
    reasonable on the evidence.

[48]

I conclude that Vast-Autos argument that the motion judge made
    palpable and overriding errors in failing to find that Ms. Schwartz intended to
    gift the matrimonial home to her husband is no more than an argument that the
    motion judge could have drawn a different inference from the evidence.

[49]

That said, in making a finding that Ms. Schwartz had an interest
    in the matrimonial home by way of resulting and/or constructive trust, it was,
    in my view, incumbent on the motion judge to determine the extent of the
    interest held in trust by Mr. Schwartz for Mrs. Schwartz.

[50]

The record is clear that the Schwartzes acquired title to their
    home in 1992 in both their names. In 2000, the title was transferred to Ms.
    Schwartz for no consideration. In 2006, Ms. Schwartz transferred title to Mr.
    Schwartz for only nominal consideration. Further, there appears to be no
    dispute that the initial down payment for the home came from a joint bank
    account (or from the proceeds of sale of the parties first home, which was
    jointly owned), and that both Mr. and Ms. Schwartz made ongoing financial
    contributions to the acquisition of the parties homes.

[51]

In
Kerr
, the Supreme Court of Canada noted, at para. 19,
    that, in the face of a presumption of resulting trust, the onus of
    demonstrating that a gift was intended is on the person receiving the transfer.
    A question therefore arises on the face of the record concerning whether Ms.
    Schwartz acquired more than a 50 percent beneficial interest in the matrimonial
    home under the 2000 conveyance.

[52]

I am not aware of what, if any, position, Mr. Schwartz took in
    his pleadings concerning Ms. Schwartzs claims for a resulting or constructive trust.

[53]

However, Vast-Auto did raise the issue of the extent of Ms.
    Schwartzs interest, at least collaterally, in the affidavit of its
    representative, Mark Mandell. Mr. Mandell stated in his affidavit that if it were,
    in fact, proven that $30,000 of the initial down payment for the Schwartzes
    matrimonial home came from  joint funds he expect[ed] that $15,000 would be
    attributed to Mr. Schwartz[s] ownership interest.

[54]

In my view, given the issues arising on the face of the record
    about the extent of Ms. Schwartzs beneficial interest in the matrimonial home,
    it was incumbent on the motion judge to determine that issue as part of his
    finding that Ms. Schwartz had an interest in the home by way of resulting or
    constructive trust. In that regard, I note that the motion judge gave no
    reasons for concluding that Ms. Schwartz had a 100 percent beneficial interest
    in the matrimonial home by way of resulting trust. Nor did he make any specific
    findings about whether Ms. Schwartzs financial contributions to the home entitled
    her to an interest in the home greater than that to which she was entitled by
    way of resulting trust. As these issues were not fully argued on appeal, I see
    no alternative but to remit them to the motion judge.

[55]

Moreover, in the event that the motion judge does determine that
    Ms. Schwartz has an interest in the matrimonial home by way of
    constructive trust in excess of the interest she holds by way of resulting
    trust, it will be necessary for the motion judge to consider whether
    Vast-Autos claims should affect the decision to award a remedial constructive
    trust:
Thibodeau v. Thibodeau
, 2011 ONCA 110, 104 O.R. (3d) 161, at
    para. 51; see also
Soulos v. Korkontzilas
, [1997] 2 S.C.R. 217, at
    para. 45.

(ii)

Undue
    Influence

[56]

Turning to the issue of undue influence, I conclude that this
    court cannot overlook the procedural unfairness arising from the manner in
    which the undue influence claim was advanced.

[57]

Even assuming that Ms. Schwartz raised the issue of undue
    influence during oral argument of the motion, she acknowledges that she did not
    plead undue influence in her original notice of application, nor is undue
    influence mentioned in either of her notices of motion. In the result,
    Vast-Auto never had the opportunity to question Mr. Schwartz about the theory
    of undue influence when examining him as witness. At the time of his
    examination, there was not yet any indication that a theory of undue influence would
    be relied upon.

[58]

Despite the parties common position that they do not wish this
    matter to proceed to trial, in my view, we cannot overlook the procedural
    irregularities that led to the finding of undue influence. In short, Vast-Auto
    was deprived of the opportunity to lead evidence on the issue.

[59]

For this reason, the finding of undue influence and the order
    setting aside the transfer of title from Ms. Schwartz to Mr. Schwartz cannot
    stand. Moreover, because undue influence was never pleaded, the motion to set
    aside the March 2006 transfer must be dismissed. In this regard I note that the
    motion judges findings about the trust claims will, in any event, determine
    the spouses respective beneficial interests in the matrimonial home.

(iii)

Procedural
    Issues relating to the Trust Claims

[60]

Despite
    Ms. Schwartzs failure to bring a motion for summary judgment, the concerns
    about procedural unfairness relating to the finding of undue influence do not
    arise in relation to the motion judges trust findings.

[61]

The parties agree that Ms. Schwartz advanced a claim based on
    resulting and constructive trust in her notice of application. She did the same
    in her first notice of motion.

[62]

In the result, I am satisfied that the parties had an opportunity
    to put all relevant evidence before the court and to make whatever submissions
    they considered appropriate in relation to the issues of resulting and
    constructive trust.

[63]

In this regard, I note that the
Family Law Rules
,
O.
    Reg. 114/99, allow for some procedural flexibility where such flexibility does
    not result in procedural unfairness.

[64]

Rule 2(2) of the
Family Law Rules
provides that [t]he
    primary objective of [the] rules is to enable the court to deal with cases
    justly. Rule 2(3) provides that dealing with cases justly includes: ensuring
    that the procedure is fair to all parties; saving time and expense; [and]
    dealing with a case in ways that are appropriate to its importance and
    complexity.

[65]

Further, rule 1(8) permits the court to deal with a failure to
    follow the rules by making any order that it considers necessary for a just
    determination of the matter.

[66]

I note that there is no provision in the
Family Law Rules
similar to rule 37.13(2) of the
Rules of Civil Procedure
, which explicitly
    permits a motion to be converted to a motion for judgment.

[67]

I do not endorse the procedure adopted on this motion. However, having
    particular regard to the fact that neither party is objecting on appeal to the
    motion judge weighing the evidence and making findings of fact, and that both
    parties urge us not to remit the matter as whole for trial, I consider this an
    appropriate case in which to make an order under rule 1(8) of the
Family
    Law Rules
that Ms. Schwartzs motion be converted to a motion for
    judgment and that the findings of the motion judge be subject to review on appeal on a standard of palpable and overriding error.

[68]

Nothing in these reasons should be taken as determining whether
    this courts decision in
Combined Air Mechanical Services Inc. v. Flesch
,
    2011 ONCA 764, 108 O.R. (3d) 1, applies to summary judgment motions under the
Family
    Law Rules
. Nor should these reasons be taken as endorsing the motion
    judges comments about the role of family law policy considerations in cases
    where the rights of third parties and family law litigants are at stake.

(7)

Disposition

[69]

Based on the foregoing reasons, I would allow the appeal, in part.
    I would set aside the motion judges order setting aside the conveyance from
    Ms. Schwartz to Mr. Schwartz, and substitute an order that Ms. Schwartz
    has an interest in the matrimonial home by way of resulting and/or constructive
    trust as of March 6, 2006. I would remit the matter to the motion judge to
    determine the extent of Ms. Schwartzs interest in the matrimonial home as of
    March 6, 2006. Subject to further order by the motion judge, I would restrain Vast-Auto
    from executing on its writ of seizure and sale against the matrimonial home
    pending determination of the extent of Ms. Schwartzs interest in it. Finally,
    I would dismiss the motion to set aside the March 2006 conveyance.

[70]

As success on the appeal is divided, I would make no order as to
    costs of the appeal. I would remit the question of costs of the motion in the
    court below to the motion judge following a determination of the extent of Ms.
    Schwartzs interest in the matrimonial home.


Signature: Janet
    Simmons J.A.


 I
    agree Dennis OConnor J.A. 

I agree Perell J. (ad
    hoc)

Released: D.OC.  April 17, 2012





[1]

The appeal record does not include all the material that was
    before the motion judge. For example, it appears that the motion judge had
    copies of Ms. Schwartzs notice of application for a divorce as well as a copy
    of her initial supporting affidavit. These documents are not in the appeal
    record.



[2]

Section 14 of the
Family Law Act
provides:

The rule of law
    applying a presumption of a resulting trust shall be applied in questions of
    the ownership of property between spouses, as if they were not married, except
    that,

a)

the fact that property
    is held in the name of spouses as joint tenants is proof, in the absence of
    evidence to the contrary, that the spouses are intended to own the property as
    joint tenants.


